—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Orange County (Owen, J.), dated September 25, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint and denied its cross motion for partial summary judgment on its first cause of action to recover damages for breach of contract.
Ordered that the order is modified by deleting the provision thereof which granted that branch of the defendant’s motion which was for summary judgment dismissing the plaintiffs first cause of action and substituting therefor a provision denying that branch of the defendant’s motion; as so modified, the order is affirmed, without costs or disbursements.
There are questions of fact requiring a trial with respect to the first cause of action alleging breach of contract.
Contrary to the appellant’s contention, the order dated December 4, 1996, which denied its motion for reargument, is not brought up for review on the appeal from the order dated September 25, 1996 (see, CPLR 5517 [b]).
We find no merit to the plaintiffs remaining contentions. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.